332 F.2d 371
Richard Warren CLARK, Appellant,v.UNITED STATES of America, Appellee.
No. 21220.
United States Court of Appeals Fifth Circuit.
June 5, 1964.

Appeal from United States District Court for the Northern District of Georgia; William Boyd Sloan, Judge.
Richard W. Clark, pro se.
Edgar L. Jenkins, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, BROWN, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
The appeal in this Section 2255 case is clearly without merit. The judgment is Affirmed.